DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim; Hyungsok et al. (United States Patent Application #US 20190353677; hereinafter Lim) in view of Lohberg, Peter et al. (United States Patent Application # US 20030183024; hereinafter Lohberg).
Regarding claim 1, Lim teaches a control circuit (fig.10 teaches control circuit 1050) for a sensor (par.128 teaches a sensor 1000) that determines a sensed property (par.129 discloses sensed property as magnetic field), the control circuit comprising:
circuitry configured to determine information on a functional state of the sensor using the high-resolution data and the low-resolution data (par.138 teaches critical state as the functional state; the determination is still done by circuitry of 1050).
Lim fails to teach an input interface configured to receive high-resolution data and low- resolution data for the sensed property; and
Lohberg does teach an input interface configured to receive high-resolution data and low- resolution data for the sensed property (par.75 teaches input interface as channels configured for high-resolution data and low-resolution data); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim to include the teachings of Lohberg; which would provide a system for reliable transmitting the position of a control element to an electronic processing unit integrated into a brake control device as disclosed by Lohberg(par.8).

Regarding claim 6, Lim teaches an electrical control unit (fig.10 teaches an electrical control circuit 1050); comprising:
circuitry configured to determine a functional state of the wheel speed sensor using the high-resolution data and the low-resolution data (par.138 teaches critical state as the functional state; the determination is still done by circuitry of 1050);
for an angle measured (par.40 teaches measuring angles)

Lim fails to teach for a wheel speed sensor; an input interface configured to receive high-resolution data and low- resolution data by the wheel speed sensor; and
Lohberg does teach for a wheel speed sensor (par.56 discloses wheel speed sensors); an input interface configured to receive high-resolution data and low- resolution data (par.75 teaches input interface as channels configured for high-resolution data and low-resolution data) by the wheel speed sensor; and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim to include the teachings of Lohberg; which would provide a system for reliable transmitting the position of a control element to an electronic processing unit integrated into a brake control device as disclosed by Lohberg(par.8).

Regarding claim 12, Lim teaches comprising:
circuitry configured to determine a functional state of the wheel speed sensor using the high-resolution data and the low-resolution data (par.138 teaches critical state as the functional state; the determination is still done by circuitry of 1050);
for an angle measured (par.40 teaches measuring angles)

Lim fails to teach for a wheel speed sensor; an input interface configured to receive high-resolution data and low- resolution data by the wheel speed sensor; and
Lohberg does teach for a wheel speed sensor (par.56 discloses wheel speed sensors); an input interface configured to receive high-resolution data and low- resolution data (par.75 teaches input interface as channels configured for receiving high-resolution data and low-resolution data) by the wheel speed sensor; and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim to include the teachings of Lohberg; which would provide a system for reliable transmitting the position of a control element to an electronic processing unit integrated into a brake control device as disclosed by Lohberg(par.8).

Regarding claim 14, Lim teaches a method (abstract discloses method), comprising:
determining a functional state of the wheel speed sensor using the high-resolution data and the low-resolution data (par.138 teaches critical state as the functional state; the determination is still done by circuitry of 1050).
for an angle measured (par.40 teaches measuring angles)
Lim fails to teach a wheel speed sensor; receiving high-resolution data and low-resolution data by the wheel speed sensor; and

Lohberg does teach a wheel speed sensor (par.56 discloses wheel speed sensors); 
receiving high-resolution data and low-resolution data by the wheel speed sensor (par.75 teaches input interface as channels configured for receiving high-resolution data and low-resolution data); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim to include the teachings of Lohberg; which would provide a system for reliable transmitting the position of a control element to an electronic processing unit integrated into a brake control device as disclosed by Lohberg(par.8).

Regarding claim 20, Lim teaches a method (abstract discloses method) of controlling (fig.10 teaches control circuit 1050 which has the function of controlling) a sensor (par.128 teaches a sensor 1000) that determines a sensed property (par.129 discloses sensed property as magnetic field), the method comprising:
determining a functional state of the sensor using the high- resolution data and the low-resolution data (par.138 teaches critical state as the functional state; the determination is still done by circuitry of 1050).

Lim fails to teach receiving high-resolution data and low-resolution data for the sensed property; and
Lohberg does teach receiving high-resolution data and low-resolution data for the sensed property (par.75 teaches input interface as channels configured for receiving high-resolution data and low-resolution data); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim to include the teachings of Lohberg; which would provide a system for reliable transmitting the position of a control element to an electronic processing unit integrated into a brake control device as disclosed by Lohberg(par.8).

Claims 2, 3, 7, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lohberg further in view of Sugden; David Mark (United States Patent # US 5650779; hereinafter Sugden).
Regarding claim 2, Lim in view Lohberg teaches the control circuit of claim 1, but fails to teach wherein: 
the high-resolution data is indicative of a first increment of the sensed property and the low-resolution data is indicative of a second increment of the sensed property, wherein the second increment is greater than the first increment.
Sugden does teach the high-resolution data is indicative of a first increment of the sensed property and the low-resolution data is indicative of a second increment of the sensed property (col.4 line 65 teaches incremental data; the broadest reasonable interpretation reads incremental as indefinite number of increments; thus the data could have n increments, n being the number of increments which start 1 and goes on indefinitely), wherein the second increment is greater than the first increment (The definition of increment pertains to increasing/adding in small discrete amounts; thus each increment will be greater than the last).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Lohberg to include the teachings of Sugden; which would provide an improved sensor failure detector system as disclosed by Sugden (col.1 lines 37-41).

Regarding claim 3, Lim in view of Lohberg further in view of Sugden teaches the control circuit of claim 2, wherein the input interface is configured to receive a signal of a first signal type if the sensed property changed by the first increment and a signal of a second signal type if the sensed property changed by the second increment (Lim par.132 teaches 1st and 2nd types of failures which are based off signals received).

Regarding claim 7, Lim in view Lohberg teaches the electrical control circuit of claim 6, but fails to teach wherein: 
the high-resolution data is indicative of a number of changes of a first increment of the angle and the low-resolution data is indicative of a number of changes of a second increment of the angle, wherein the second increment is greater than the first increment.
Sugden does teach the high-resolution data is indicative of a number of changes (col.3 ln 21-23 teaches a number of changes) of a first increment of the angle and the low-resolution data is indicative of a number of changes (col.3 ln 21-23 teaches a number of changes) of a second increment of the angle (col.4 line 65 teaches incremental data; the broadest reasonable interpretation reads incremental as indefinite number of increments; thus the data could have n increments, n being the number of increments which start 1 and goes on indefinitely), wherein the second increment is greater than the first increment (The definition of increment pertains to increasing/adding in small discrete amounts; thus each increment will be greater than the last).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Lohberg to include the teachings of Sugden; which would provide an improved sensor failure detector system as disclosed by Sugden (col.1 lines 37-41).

Regarding claim 15, Lim in view Lohberg teaches the method of claim 14, but fails to teach wherein:
the high-resolution data is indicative of a number of changes of a first increment of the angle and the low-resolution data is indicative of a number of changes of a second increment of the angle, wherein the second increment is greater than the first increment.

Sugden does teach wherein:
the high-resolution data is indicative of a number of changes (col.3 ln 21-23 teaches a number of changes) of a first increment of the angle and the low-resolution data is indicative of a number of changes (col.3 ln 21-23 teaches a number of changes) of a second increment of the angle (col.4 line 65 teaches incremental data; the broadest reasonable interpretation reads incremental as indefinite number of increments; thus the data could have n increments, n being the number of increments which start 1 and goes on indefinitely), wherein the second increment is greater than the first increment (The definition of increment pertains to increasing/adding in small discrete amounts; thus each increment will be greater than the last).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Lohberg to include the teachings of Sugden; which would provide an improved sensor failure detector system as disclosed by Sugden (col.1 lines 37-41).

Regarding claim 21, Lim in view Lohberg teaches the method of claim 20, but fails to teach wherein: 

the high-resolution data is indicative of a first increment of the sensed property and the low-resolution data is indicative of a second increment of the sensed property, wherein the second increment is greater than the first increment.
Sugden does teach the high-resolution data is indicative of a first increment of the sensed property and the low-resolution data is indicative of a second increment of the sensed property (col.4 line 65 teaches incremental data; the broadest reasonable interpretation reads incremental as indefinite number of increments; thus the data could have n increments, n being the number of increments which start 1 and goes on indefinitely), wherein the second increment is greater than the first increment (The definition of increment pertains to increasing/adding in small discrete amounts; thus each increment will be greater than the last).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Lohberg to include the teachings of Sugden; which would provide an improved sensor failure detector system as disclosed by Sugden (col.1 lines 37-41).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Lohberg further in view of Kim; In Su (United States Patent Application # US 20140163834; hereinafter Kim).
Regarding claim 22, Lim teaches 
determining a functional state of the wheel speed sensor using the high- resolution data and the low-resolution data (par.138 teaches critical state as the functional state; the determination is still done by circuitry of 1050). 
for an angle measured (par.40 teaches measuring angles)
Lim fails to teach A non- transitory computer-readable medium which stores a program for causing a computer to execute a method of operating a wheel speed sensor, wherein the program causes the computer to execute the steps of: receiving high-resolution data and low-resolution data by the wheel speed sensor; and
Lohberg does teach a wheel speed sensor (par.56 discloses wheel speed sensors); receiving high-resolution data and low-resolution data by the wheel speed sensor (par.75 teaches input interface as channels configured for receiving high-resolution data and low-resolution data); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim to include the teachings of Lohberg; which would provide a system for reliable transmitting the position of a control element to an electronic processing unit integrated into a brake control device as disclosed by Lohberg(par.8).
Lim in view of Lohberg fails to disclose A non- transitory computer-readable medium which stores a program for causing a computer to execute a method of operating.
Kim does teach A non- transitory computer-readable medium which stores a program for causing a computer to execute a method of operating (par.20 teaches A non- transitory computer-readable medium which stores a program for causing a computer to execute a method of operating).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Lim in view of Lohber to include the teachings of Kim; which would provide a control system and method for an electro-mechanical brake system as disclosed by Kim(par.8).

Allowable Subject Matter
Claims 4-5, 8-11, 13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 4
“… if a number of signals of the first signal type received between a pair of consecutive signals of the second signal type deviates from an expected number.”

Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 5
“… if a number of signals of the first signal type received consecutively without receiving a signal of the second signal type exceeds an expected number.”

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 8
“… if a number of changes of the first increment for a single change of the second increment deviates from an expected number.”

Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 9
“… if a number of consecutive changes of the first increment without a single change of the second increment exceeds an expected number.”
Claims 10-11 are also objected because of their dependence on claim 9.

Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 13
“… if a number of consecutive changes of the first increment without a single change of the second increment exceeds an expected number…”
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 16
“… if a number of changes of the first increment for a single change of a second increment deviates from an expected number.”

Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 17
“… if a number of consecutive changes of the first increment without a single change of a second increment exceeds an expected number.”
Claims 18-19 are also objected due to their dependence on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
CHOI; Sung Ho US 20180117975 is a tire pressure monitoring system and method of operating the tire pressure monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867